Citation Nr: 9907867	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-43 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to restoration of a 10 percent rating for a right 
thigh scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 RO rating decision which reduced 
the veteran's rating for his service-connected right thigh 
scar (residual of an abscess) from 10 percent to 0 percent.  
He appeals for restoration of the prior 10 percent rating.  


FINDINGS OF FACT

Effective since January 1981, a 10 percent rating was in 
effect for a service-connected right thigh scar (residual of 
abscess); the RO reduced the rating for the right thigh scar 
to 0 percent effective in December 1992, for failure to 
report for examination (compensation payments were not 
reduced due to an increased rating of another service-
connected disability); immediately on being informed of the 
rating reduction, the veteran indicated his willingness to 
report for a VA examination; and a March 1993 VA examination 
shows there was no material improvement in the right thigh 
scar as compared to examination which led to the prior 10 
percent rating.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for the 
right thigh scar have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.344, § 3.655, § 4.73, Code 
5314, § 4.118, Codes 7803, 7804, 7805 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that the RO erred by reducing his 10 
percent rating to a noncompensable level for his service-
connected right thigh scar. He asserts the scar has remained 
unchanged for many years.   

The veteran served on active duty from September 1969 to 
September 1971.  Service medical records indicate he was 
treated for skin abscesses of various parts of his body, 
including a right thigh abscess which was the subject of an 
incision and drainage procedure during an April-May 1971 
hospitalization.

In November 1971, the RO granted service connection and a 
noncompensable rating (effective from September 1971) for 
scars, as residuals of abscesses, of the right thigh, left 
thigh, neck, and right calf.  

A March 1981 VA examination noted scars (residuals of 
abscesses) on various parts of the body, including the right 
thigh.  The right thigh scar was "L" shaped (6 x 4 x 1 
cm.), depressed, adherent, and nontender, and there was some 
loss of underlying subcutaneous tissue.  

By a July 1981 rating decision, the RO granted a 10 percent 
rating (effective from January 1981) for scars, as residuals 
of abscesses, of the right thigh, left thigh, neck, and right 
calf.  

On VA examination in October 1987, an "L" shaped scar was 
noted on the lateral aspect of the right mid thigh, with 
moderate loss of underlying subcutaneous tissue.  The scar 
was well-healed, nontender, and nonadherent.  (The 
examination also showed small asymptomatic neck scars, an 
almost invisible right calf scar, and no left thigh scar.) 

Based on the VA examination, a January 1988 RO rating 
decision found that the right thigh scar involved a muscle 
group and should be rated as a separate disability, and 
assigned a 10 percent rating for the right thigh scar (under 
Code 5314, for a muscle injury), effective from January 1981.  
(Scars of the other areas were rated 0 percent.) 

At a January 1989 VA examination, the right thigh scar was 
essentially described as it was at the prior examination.

In a November 1992 letter, the RO notified the veteran that 
he was being scheduled for another examination to review his 
disabilities.  In December 1992, the veteran underwent a VA 
examination for his service-connected post-traumatic stress 
disorder (PTSD), but failed to report for a VA scars (skin) 
examination.

By January 1993 decision, the RO granted an increased rating 
for the service-connected PTSD from 10 percent to 30 percent, 
and reduced the rating assigned for the service-connected 
right thigh scar from 10 percent to 0 percent (due to failure 
to report for VA examination).  By such action, which was 
simultaneously effective in December 1992, the combined 
compensation rating was increased from 20 percent to 30 
percent, and there was no reduction in overall compensation 
payments.

By letter dated in January 1993, the RO notified the veteran 
of the rating changes including the assignment of a 
noncompensable rating for the service-connected right thigh 
scar due to failure to report for VA examination.  In a 
January 1993 letter, the veteran reported that the only 
examination scheduled for him was the PTSD examination and he 
was never notified of an examination for the right thigh 
scar.  He requested that another examination be scheduled.

On VA examination in March 1993, the veteran reported that at 
the present time the right thigh scar was unattractive, but 
he had not have any symptomatology.  It was noted that he did 
not complain of weakness or limitation of function.  
Examination showed an L-shaped right lateral thigh scar, 
measuring 4 1/2 cm. x 2 1/2 cm., that was pink and slightly 
depressed.  There was no tenderness and there was a minimal 
fascial defect underlying the scar.  No weakness of the 
underlying muscle was noted.  The diagnosis was scar 
secondary to incision and drainage of the right lateral 
thigh.

By an April 1993 rating action, the RO continued the 0 rating 
for the right thigh scar.  

At a December 1993 RO hearing, the veteran testified as to 
the history and current status of his right thigh scar.  He 
noted the scar was from the incision and drainage procedure 
for an absess in service, and he said this resulted in some 
damage to underlying tissue.  He said the right thigh scar 
had decreased sensitivity and a rash developed in the area 
during the summer months.

VA outpatient records from 1993 and 1994 show a skin rash on 
various areas of the body, including both legs, but the 
records do not specifically refer to a right thigh scar.

Analysis

A 10 percent rating for the right thigh scar was in effect 
from January 1981 to December 1992, when the rating was 
reduced to 0 percent.  The RO initally reduced the rating for 
the right thigh scar based on failure to report for VA 
examination in December 1992, but the veteran immediately 
indicated willingness to report for examination, and such 
examination was accomplished in March 1993.  38 C.F.R. 
§ 3.655.  The RO then continued the noncompensable rating.

The RO previously rated the scar under a diagnostic code for 
scars, as found in the schedule for rating disabilities 
(38 U.S.C.A. § 1155).  Under 38 C.F.R. § 4.118, Code 7803, 
superficial scars which are poorly nourished with repeated 
ulceration are rated 10 percent; under 38 C.F.R. § 4.118, 
Code 7804, superficial scars which are tender and painful on 
objective demonstration are rated 10 percent; if the 
requirements for a compensable rating are not met, a 0 
percent rating is to be assigned, pursuant to 38 C.F.R. 
§ 4.31; and, as provided by 38 C.F.R. § 4.118, Code 7805, 
scars may also be rated based on any limitation of function 
of the part affected.  The RO also previously rated the right 
thigh scar under 38 C.F.R. § 4.73, Code 5314, which pertains 
to an injury to Muscle Group XIV of the thigh; under this 
code, a 0 percent rating is assigned for a slight muscle 
injury, and a 10 percent rating is assigned for a moderate 
muscle injury. 

When the RO reduced the rating for the service-connected 
right thigh scar from 10 percent to 0 percent, there was also 
a simultaneous increase in the rating for another service-
connected disability, and this resulted in an overall 
increase, not decrease, in the amount of compensation being 
paid.  As there was no reduction in money being paid, the 
procedures of 38 C.F.R. § 3.105(e) concerning a 
predetermination notice, etc., do not apply.  VAOPGCPREC 71-
91.  It appears the similar notice provisions of 38 C.F.R. 
§ 3.103 and § 3.655 likewise are inapplicable here, as there 
was no reduction in compensation payments.

Another regulation, 38 C.F.R. § 3.344 (stabilization of 
disability ratings), does apply to the reduction in the 
rating for the right thigh scar, since the prior 10 percent 
rating was in effect for well over the 5-year period noted in 
38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(a), several 
requirements must be met in order to reduce the rating.  For 
instance, there must be a review of the entire record of 
examinations and the medical-industrial history to ascertain 
whether the recent examination is complete; examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction; ratings for diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated; and although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See Brown v. Brown, 5 Vet.App. 413 (1993).

The March 1993 VA examination, relied on by the RO to sustain 
the rating reduction to 0 percent, does appear to be as 
thorough as the prior VA examinations relied on in granting 
the veteran a 10 percent rating for the right thigh scar.  
But the results reported on the 1993 examination are 
essentially the same as those on all prior examinations, and 
the Board is unable to discern any sustained or material 
improvement in the condition, as required by 38 C.F.R. 
§ 3.344(a).  In fact, the historical evidence suggests that 
the right thigh scar has remained a static disability for 
years.  The RO's prior decision to assign a compensable 
rating based on a muscle injury is questionable, although a 
compensable rating might be warranted under one of the 
superficial scar codes.  In any event, the latest examination 
shows no material improvement in the right thigh scar, and 
thus the Board holds that the prior 10 percent rating should 
not have been reduced.

For these reasons, the prior 10 percent rating for the right 
thigh scar is restored.


ORDER

Restoration of a 10 percent rating for a right thigh scar is 
granted. 



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


